DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing of Figure 1 is objected to under 37 CFR 1.83(a) because it fails to show a monitoring system 20 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 11 is objected to because of the following informalities:    
Applicants are advised to amend claim 11 to show the correct numbering as shown below:
 	Claim 11. A person support apparatus system comprising: a fixed locator unit mounted to a wall of a healthcare facility; and a person support apparatus adapted to support a person thereon; 31wherein the fixed locator unit comprises: 
 	(a) a first transceiver adapted to communicate with the person support apparatus using infrared communications; 
 	(b) a nurse-call port adapted to couple to a connector of a nurse call system; 
(c) a first controller adapted to forward first audio signals received from the person support apparatus to the nurse-call port and to forward second audio signals received from the nurse-call port to the person support apparatus such that a person supported on the person support apparatus is able to aurally communicate via the nurse call system with a caregiver positioned remotely from the person support apparatus; and 
wherein the person support apparatus comprises: 
(i) a support surface configured to support a person; 
(ii) an actuator configured to move a component of the person support apparatus; 
(iii) a second transceiver adapted to communicate with the first transceiver using infrared communications; 
(iv) an RF spectrum analyzer configured to detect RF spectrum data for a set of communication channels; 
(v) a third transceiver adapted to wirelessly communicate using at least one channel within the set of communication channels; and 
(vi) a second controller adapted to use the RF spectrum data to control operation of the third transceiver.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 3, 6, 9 – 14, 17, 19 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 1 – 3, 6, 9 – 14, 17, 19 and 20 recite the clause with the optional language “adapted to…”  Claims 1 – 3, 6, 9 – 14, 17, 19 and 20 fail to point out whether the claimed limitations after the term "adapted to" are required to be performed or they are optional claimed limitations.  In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), Applicants are suggested to revise the claim language such that the steps/functions, which follows “adapted to”, to be performed are required (not optional).  See MPEP 2111.04 (I).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. (Pub. No.: US 2013/0283529) in view of Schuman et al. (Pub. No.: US 2009/0212956).
Regarding claim 1, Hayes discloses a person support apparatus system (see abstract, Fig. 1, 0002, 0007, patient support apparatuses 20, such as beds, cots, stretchers, recliners, operating tables, and the like) comprising: 
a fixed locator unit mounted to a wall of a healthcare facility (see para. 0081, Fig. 5, stationary modules 100 are positioned on walls or in other fixed locations); and a person support apparatus adapted to support a person thereon (see Fig. 1, patient support apparatus 20); 
wherein the fixed locator unit (see para. 0081, Fig. 5, stationary modules) comprises: (b) a first transceiver adapted to communicate with the person support apparatus using infrared communications (see Fig. 5, para. 0082, communicate with stationary modules 100 via infrared signals); and 
wherein the person support apparatus (see abstract, Fig. 1, 0002, 0007, patient support apparatuses, such as beds, cots, stretchers, recliners, operating tables, and the like) comprises: (i) a support surface configured to support a person (see Fig. 1, para. 0007, 0016, 0041, a patient support deck 30); (ii) an actuator configured to move a component of the person support apparatus (see Fig. 1, para. 0041, 0047, hydraulic actuators 26); (iii) a second transceiver adapted to communicate with the first transceiver using infrared communications (see para. 0026, 0052, via infrared communications); (iv) a third transceiver adapted to wirelessly communicate using at least one channel within the set of communication channels (see Fig. 2, 2nd transceiver 66, para. 0008, 0052, the second transceiver operates in accordance with an IEEE 802.11 standard); and (v) a second controller adapted to use the RF spectrum data to control operation of the third transceiver (see Fig. 2, para. 0049, 0052, 2nd transceiver controller 60 coupled to 2nd transceiver 66 for transmitting/receiving wireless electrical signals).  
Hayes discloses the claimed limitations as stated above.  Hayes does not disclose the following claimed features: regarding claim 1, (a) an RF spectrum analyzer configured to detect RF spectrum data for a set of communication channels; (c) a nurse-call port adapted to couple to a connector of a nurse call system; (d) a first controller adapted to forward first audio signals received from the person support apparatus to the nurse-call port and to forward second audio signals received from the nurse-call port to the person support apparatus such that a person supported on the person support apparatus is able to aurally communicate via the nurse call system with a caregiver positioned remotely from the person support apparatus; wherein the first controller is further adapted to communicate the RF spectrum data to the person support apparatus.
Regarding claim 1, Shuman discloses (a) an RF spectrum analyzer configured to detect RF spectrum data for a set of communication channels (see para. 0017, the graphical audio stations may also include locating receiver circuitry which receives wireless signals from portable transmitters carried or worn by caregivers to track the whereabouts of the caregivers 0031, 0040, wireless protocols including 802.11x); (c) a nurse-call port adapted to couple to a connector of a nurse call system (see para. 0015 – 0016, 0034, the graphical audio station is a computer which has a port for establishing communication with a caregiver); (d) a first controller adapted to forward first audio signals received from the person support apparatus to the nurse-call port and to forward second audio signals received from the nurse-call port to the person support apparatus such that a person supported on the person support apparatus is able to aurally communicate via the nurse call system with a caregiver positioned remotely from the person support apparatus; wherein the first controller is further adapted to communicate the RF spectrum data to the person support apparatus (see Fig. 1, para. 0007, 0015 – 0016, the graphical audio station 22 (ex: a computer with associated circuitry) can perform…establish a two-way voice communication link with the master station; establish a two-way voice communication link with another computer device in another patient room; establish a two-way voice communication link with a computer device located in a staff work area; establish a two-way voice communication link with a wireless communication device carried by caregiver; establish a two-way voice communication link with a telephone of the healthcare facility; also see para. 0043, 0050 – 0051, 0053, 0062, the graphical audio stations 22 are associated with an advanced nurse call system).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Hayes, and have the features, as taught by Schuman, in order to provide for an improved communication system between computers of different nursing units where information can be shared and not isolated as in the prior art systems, as discussed by Schuman (para. 0034).
	
 	Regarding claim 2, Hayes discloses wherein the person support apparatus further includes a fourth transceiver and the second controller is adapted to use the fourth transceiver to wirelessly communicate with a wireless access point of a healthcare facility computer network (see 0004, para. 0059 – 0060, patient support apparatus 20 may be modified to include a third or fourth transceiver that, instead of, or in addition to, first transceiver 64, communicates with any of the devices disclosed herein… the patient support apparatuses forward such information via a direct wireless connection to one or more wireless access points of the healthcare network).  
	Regarding claim 3, Hayes discloses wherein the fourth transceiver is adapted to forward the RF spectrum data to a server hosted on the healthcare facility computer network (see para. 0003, 0060, such information is forwarded to a healthcare computer network, such as an Ethernet, where one or more servers make the information available for display on any one or more computers or mobile devices that are communicatively coupled to the healthcare computer network).  
	Regarding claim 4, Hayes discloses wherein the person support apparatus is one of a bed, stretcher, or a chair (see abstract, Fig. 1, 0002, 0007, patient support apparatuses, such as beds, cots, stretchers, recliners, operating tables, and the like).
	Regarding claim 5, Hayes discloses wherein the RF spectrum data includes a signal strength for at least two RF channels (see para. 0008, 0019 – 0020, 0061, measurement of the signal strength).  
	Regarding claim 11, Hayes discloses a person support apparatus system (see abstract, Fig. 1, 0002, 0007, patient support apparatuses 20, such as beds, cots, stretchers, recliners, operating tables, and the like) comprising: 
a fixed locator unit mounted to a wall of a healthcare facility (see para. 0081, Fig. 5, stationary modules 100 are positioned on walls or in other fixed locations); and 
a person support apparatus adapted to support a person thereon (see Fig. 1, patient support apparatus 20); 31wherein the fixed locator unit (see para. 0081, Fig. 5, stationary modules 100) comprises: (a) a first transceiver adapted to communicate with the person support apparatus using infrared communications (see Fig. 5, para. 0082, communicate with stationary modules 100 via infrared signals); 
 	and wherein the person support apparatus (see abstract, Fig. 1, 0002, 0007, patient support apparatuses, such as beds, cots, stretchers, recliners, operating tables, and the like) comprises: (i) a support surface configured to support a person (see Fig. 1, para. 0007, 0016, 0041, a patient support deck 30); (ii) an actuator configured to move a component of the person support apparatus (see Fig. 1, para. 0041, 0047, hydraulic actuators 26); (iii) a second transceiver adapted to communicate with the first transceiver using infrared communications (see para. 0026, 0052, via infrared communications); (iv) an RF spectrum analyzer configured to detect RF spectrum data for a set of communication channels (see para. 0059, patient support apparatus 20 may be modified to include a third or fourth transceiver that, instead of, or in addition to, first transceiver 64, communicates with any of the devices disclosed herein); (v) a third transceiver adapted to wirelessly communicate using at least one channel within the set of communication channels (see Fig. 2, 2nd transceiver 66, para. 0008, 0052, the second transceiver operates in accordance with an IEEE 802.11 standard); and (v) a second controller adapted to use the RF spectrum data to control operation of the third transceiver (see para. 0049, 0052 – 0053, 0059, para. 1st transceiver 64 coupled to 1st transceiver controller 58 for transmitting/receiving wireless electrical signals).  
Hayes discloses the claimed limitations as stated above.  Hayes does not disclose the following claimed features: regarding claim 11, (b) a nurse-call port adapted to couple to a connector of a nurse call system; (c) a first controller adapted to forward first audio signals received from the person support apparatus to the nurse-call port and to forward second audio signals received from the nurse-call port to the person support apparatus such that a person supported on the person support apparatus is able to aurally communicate via the nurse call system with a caregiver positioned remotely from the person support apparatus.
Regarding claim 11, Schuman discloses (b) a nurse-call port adapted to couple to a connector of a nurse call system (see para. 0015 – 0016, 0034, the graphical audio station is a computer which has a port for establishing communication with a caregiver); (c) a first controller adapted to forward first audio signals received from the person support apparatus to the nurse-call port and to forward second audio signals received from the nurse-call port to the person support apparatus such that a person supported on the person support apparatus is able to aurally communicate via the nurse call system with a caregiver positioned remotely from the person support apparatus (see Fig. 1, para. 0007, 0015 – 0016, the graphical audio station 22 (ex: a computer with associated circuitry) can perform…establish a two-way voice communication link with the master station; establish a two-way voice communication link with another computer device in another patient room; establish a two-way voice communication link with a computer device located in a staff work area; establish a two-way voice communication link with a wireless communication device carried by caregiver; establish a two-way voice communication link with a telephone of the healthcare facility; also see para. 0043, 0050 – 0051, 0053, 0062, the graphical audio stations 22 are associated with an advanced nurse call system).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Hayes, and have the features, as taught by Schuman, in order to provide for an improved communication system between computers of different nursing units where information can be shared and not isolated as in the prior art systems, as discussed by Schuman (para. 0034).

	Regarding claim 15, Hayes discloses wherein the person support apparatus is one of a bed, stretcher, or a chair (see abstract, Fig. 1, 0002, 0007, patient support apparatuses, such as beds, cots, stretchers, recliners, operating tables, and the like).
	Regarding claim 16, Hayes discloses wherein the RF spectrum data includes a signal strength for at least two RF channels (see para. 0008, 0019 – 0020, 0061, measurement of the signal strength).   

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. (Pub. No.: US 2013/0283529) in view of Schuman et al. (Pub. No.: US 2009/0212956) and further in view of Aggarwal et al. (Pub. No.: US 2010/0128637).
Hayes and Schuman do not disclose the following claimed features: regarding claim 6, wherein the RF spectrum analyzer is further adapted to generate a latency estimate regarding communication between the fourth transceiver and the wireless access point.  
Regarding claim 6, Aggarwal discloses wherein the RF spectrum analyzer is further adapted to generate a latency estimate regarding communication between the fourth transceiver and the wireless access point (see abstract, para. 0054, 0061, claim 17, the delay within a wireless access point and a mobile station with a transceiver).  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Hayes and Schuman, and have the features, as taught by Aggarwal, in order to provide for improvements to AFLT by utilizing hybrid position location technique to compute the position of a wireless device from the wireless device's measured time of arrival of radio signals transmitted from a plurality of base stations, as discussed by Aggarwal (para. 0009).
	

Claims 7, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. (Pub. No.: US 2013/0283529) in view of Schuman et al. (Pub. No.: US 2009/0212956) and further in view of Chen et al. (Pub. No.: US 2012/0270535).
Hayes and Schuman do not disclose the claimed features as recited in claims 7, 8, and 18.
	Regarding claim 7, Chen discloses wherein the RF spectrum data includes a data rate for at least one RF channel (see Fig. 1, Fig. 9, multiple channels, para. 0023, data rate of a channel).  
	Regarding claim 8, Chen discloses wherein the RF spectrum data includes a signal-to-noise ratio of wireless signals within the set of communication channels (see Fig. 1, Fig. 9, multiple channels, para. 0023, signal to noise ratio (SNR) of a channel).    
Regarding claim 18, Chen discloses wherein the RF spectrum data includes a signal-to-noise ratio of wireless signals within the set of communication channels (see Fig. 1, Fig. 9, multiple channels, para. 0023, signal to noise ratio (SNR) of a channel).     
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Hayes and Schuman, and have the features, as taught by Chen, in order to provide for efficient transmission of channel state information (CSI) feedback for MU-MIMO to support link adaptation and scheduling procedure, as discussed by Chen (para. 0005).


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. (Pub. No.: US 2013/0283529) in view of Schuman et al. (Pub. No.: US 2009/0212956) and further in view of Chen et al. (Pub. No.: US 2016/0366688; hereinafter Chen’0366688).
Hayes and Schuman do not disclose the claimed features as recited in claims 9 and 19.
	Regarding claim 9, Chen’0366688 discloses wherein the fixed locator unit further includes a packet sniffer adapted to detect packets transmitted to or from a wireless access point of a healthcare facility computer network (see Fig. 1, para. 0029, to allow the one or more wireless stations 120 to detect incoming data packets from the one or more access points 110).  
	Regarding claim 19, Chen’0366688 discloses wherein the fixed locator unit further includes a packet sniffer adapted to detect packets transmitted to or from a wireless access point of a healthcare facility computer network (see Fig. 1, para. 0029, to allow the one or more wireless stations 120 to detect incoming data packets from the one or more access points 110).    
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Hayes and Schuman, and have the features, as taught by Chen’0366688, in order to reduce signaling overhead, as discussed by Chen’0366688 (para. 0083).
Allowable Subject Matter
Claims 10, 12 – 14, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

					Pertinent Prior Arts

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Perkins et al. (US Pub. No.: 2008/0204201), in the same field of endeavor as the present invention, disclose communications system and protocol for medical environment.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473